News Release CORPORATION 7140 Office Circle P.O. Box 15600 Evansville, IN47716-0600 Investor Relations:Chad Monroe Phone: (812) 962-5041 Media Relations: Timothy G. Weir, APR Phone: (812) 962-5128 FOR IMMEDIATE RELEASE Accuride Corporation Turnaround Continues in Second Quarter · Second-quarter 2012 results included: o Net Sales of $268.8 million, up 11.1 percent year-over-year o Operating income of $9.6 million, up 13.4 percent year-over-year o Net loss of $0.8 million, or $0.02 per share o Adjusted EBITDA of $25.3 million, up 19.1 percent year-over-year · Long-term “Fix and Grow” operational improvements and capital projects on schedule · Maintaining strong liquidity position · Near-term commercial vehicle market weakness EVANSVILLE, Ind. – July 26, 2012 –Accuride Corporation (NYSE: ACW), a leading supplier of components to the commercial vehicle industry, today reported financial results for the second quarter ended June 30, 2012. Accuride achieved second quarter 2012 net sales from continuing operations of $268.8 million, compared with $241.9 million in the same period in 2011, an increase of 11.1 percent, with all business segments reporting year-over-year-growth.The Company delivered operating income for the quarter of $9.6 million, up $1.1 million, or 13.4 percent, from the second quarter of 2011.The Company reported a net loss of $0.8 million, or $0.02 per share during the quarter.Second quarter Adjusted EBITDA increased 19.1 percent to $25.3 million, resulting in an Adjusted EBITDA margin of 9.4 percent, compared to 8.8 percent in the same quarter of 2011.As of June 30, 2012, the Company had $35.7 million of cash plus $66.5 million in availability under its ABL credit facility for total liquidity of $102.2 million. “Accuride continues to solidly execute our ‘Fix and Grow’ strategy to drive profitable operational improvements across our core businesses,” said Accuride President and CEO Rick Dauch.“We are restoring our reputation as a dependable and capable supplier to our customers. Although industry conditions began to soften in the second quarter, we remain intensely focused on the improvement initiatives within our control, including: · Installing, qualifying and commercializing new aluminum production capacity at our Camden, S.C., and Monterrey, Mexico, plants, · Installing and qualifying Gunite’s new production equipment at our Rockford, Ill., facility, · Improving profitability at Brillion Iron Works, and, · Eliminating the past-due situation and stabilizing operations at Imperial.” -more- 2 Industry Conditions The commercial vehicle industry’s underlying equipment replacement fundamentals remain strong.The industry is experiencing some near-term slowdown within the Class 8 segment.Net orders in the first quarter were lower than expected, and, in turn, order backlogs declined during the second quarter. Orders are likely to remain weak through the historically slow summer season and OEMs are adjusting build schedules in the second half of the year.Medium-duty production continues to improve at a modest pace, while trailer backlogs remain at their highest levels since 2007 and continue to increase. Second Quarter Business Segment Results Accuride Wheels Accuride Wheels segment net sales were $112.9 million, up $10.0 million, or 9.7 percent, from the same period in 2011, supported by higher year-over-year build rates.Wheels Adjusted EBITDA was $25.8 million, an increase of $4.3 million, or 19.8 percent from the second quarter of 2011.We continue to experience strong aluminum wheel demand, driven by fleet requirements to reduce operating costs and vehicle weight.We are supporting this mix shift with the additional capacity installed at our Erie, Camden and Monterrey plants in 2011.Additional planned investments in 2012-13 will allow us to continue to meet future increases in aluminum wheel demand while we upgrade our steel wheel capabilities. Gunite Gunite segment net sales were $67.3 million, up $0.2 million, or 0.3 percent, from the second quarter of 2011 as aftermarket volume softness continued.Gunite’s Adjusted EBITDA was $1.1 million, compared to $5.7 million in the second quarter of 2011.Gunite is in the midst of a major capital investment program to upgrade casting operations, install efficient machining equipment and consolidate our manufacturing footprint.We will consolidate the machining operations of our Elkhart, Ind. and Brillion, Wisc. plants into the Rockford, Ill. facility by the end of the first quarter of next year. Brillion Iron Works Brillion Iron Works’ second quarter net sales were $49.3 million, up $11.1 million, or 29.1 percent, from the second quarter of 2011, while Adjusted EBITDA was $8.8 million, an increase of $6.9 million, or 363.0 percent, from the second quarter of 2011.Brillion continues to benefit from strong market demand, enabling it to selectively target higher-margin business with industrial and off-road customers.Accuride is assessing strategic options for Brillion that could potentially result in its divestiture under appropriate financial conditions. Imperial Imperial segment second quarter net sales were $39.3 million, an increase of $5.6 million, or 16.8 percent, over the same period in 2011 due to higher OEM customer production volumes.While Imperial Adjusted EBITDA improved quarter-over-quarter to break-even in the current quarter, it was down from a positive $2.1 million in last year’s second quarter.Imperial made significant progress in eliminating its past-due position with customers.Now operationally stable, the business will return to profitability in the second half of 2012.Imperial also earned $12-15 million in new business awards that will launch with new customers in 2013. -more- 3 Liquidity and Debt As of June 30, 2012, total debt was $323.6 million, consisting of $303.6 million of our outstanding 9.5% senior secured notes, net of discount, and a $20.0 million draw on our ABL facility.As of June 30, 2012, the Company had $35.7 million of cash plus $66.5 million in availability under its ABL credit facility for total liquidity of $102.2 million.The Company’s strong operating cash flow enabled it to fund its capital spending of $15.2 million in the quarter. Outlook and Summary “As we continue to execute our ‘Fix & Grow’ strategy, we are improving the operational and financial performance of our business,” Dauch said.“Given the positive long-term outlook for the North American commercial vehicle market, we remain confident that we are on track and will restore Accuride to a profitable, world-class supplier to the global commercial vehicle industry.” Chief Financial Officer Greg Risch outlined the Company’s full-year guidance stating, “Despite near-term softness in market demand, we continue to expect 2012 net sales to be in the range of $1,000 to $1,025 million.We expect a fully diluted loss per share between $0.12 and $0.05, including a $0.06 loss per share related to the Elkhart closure, and Adjusted EBITDA ranging from $95 to $100 million for the year.” Earnings Conference Call Information Accuride will hold a conference call to discuss its Second Quarter 2012 financial and operational results on Friday, July 27, 2012, beginning at 9:00 a.m. Central Time.Analysts and investors may participate on the live conference call by dialing (800) 299-0148 in the United States, or (617) 801-9711 internationally, and using participant code 75071653.A live webcast of the conference call can be accessed at the Accuride Website’s Investor Information section: www.accuridecorp.com.A replay of the call will be available from July 27, 2012, at 11:00 a.m. Central Time until August 3, 2012, at 11:59 p.m. Central Time by calling (888) 286-8010 in the United States, or (617) 801-6888 internationally, using access code 76999878. About Accuride Corporation With headquarters in Evansville, Indiana, Accuride Corporation is a leading supplier of components to the commercial vehicle industry. The Company’s products include commercial vehicle wheels, wheel-end components and assemblies, truck body and chassis parts, and other commercial vehicle components. The Company’s products are marketed under its brand names, which include Accuride®, Gunite®, ImperialTM and BrillionTM. Accuride’s common stock trades on the New York Stock Exchange under the ticker symbol ACW.For more information, visit the Company’s website at http://www.accuridecorp.com. Forward-Looking Statements Statements contained in this news release that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding Accuride’s expectations, hopes, beliefs, and intentions with respect to future results. Such statements are subject to the impact on Accuride’s business and prospects generally of, among other factors, market demand in the commercial vehicle industry, general economic, business and financing conditions, labor relations, governmental action, competitor pricing activity, expense volatility and other risks detailed from time to time in Accuride’s Securities and Exchange Commission filings, including those described in Item 1A of Accuride’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Any forward-looking statement reflects only Accuride’s belief at the time the statement is made. Although Accuride believes that the expectations reflected in these forward-looking statements are reasonable, it cannot guarantee its future results, levels of activity, performance or achievements. Except as required by law, Accuride undertakes no obligation to update any forward-looking statements to reflect events or developments after the date of this news release. -more- Three Months Operating Results Three Months Ended June 30, (Dollars in thousands) Net sales: Wheels $ 42.0 % $ 42.6 % Gunite 25.0 % 27.7 % Brillion Iron Works 18.4 % 15.8 % Imperial Group 14.6 % 13.9 % Total net sales $ 100 % $ 100 % Gross Profit $ 9.2 % $ 9.3 % Income (loss) from Operations: Wheels $ 14.3 % $ 11.8 % Gunite (1,875 ) (2.8 )% 5.7 % Brillion Iron Works 15.4 % 1.8 % Imperial Group (302 ) (0.8 )% 5.2 % Corporate / Other (11,935 ) — % (9,920 ) — % Consolidated Total $ 3.6 % $ 3.5 % Net income (loss) $ ) (0.3 )% $ 0.5 % Adjusted EBITDA Wheels $ 22.9 % $ 20.9 % Gunite 1.6 % 8.6 % Brillion Iron Works 17.8 % 5.0 % Imperial Group (44 ) (0.1 )% 6.2 % Corporate / Other (10,304 ) — % (9,992 ) — % Continuing Operations $ 9.4 % $ 8.8 % Bostrom Seating — — % — — % Fabco Automotive — — % — % Consolidated Total $ 9.4 % $ 9.1 % -more- Six Months Operating Results Six Months Ended June 30, (Dollars in thousands) Net sales: Wheels $ 42.7 % $ 43.0 % Gunite 25.2 % 27.9 % Brillion Iron Works 17.3 % 16.2 % Imperial Group 14.8 % 12.9 % Total net sales $ 100 % $ 100 % Gross Profit $ 8.7 % $ 8.8 % Income (loss) from Operations: Wheels $ 15.0 % $ 12.2 % Gunite (4,043 ) (3.0 )% 1.6 % Brillion Iron Works 11.6 % 1.9 % Imperial Group (821 ) (1.0 )% 4.9 % Corporate / Other (23,627 ) — % (20,112 ) — % Consolidated Total $ 3.1 % $ 2.2 % Net loss $ ) (0.7 )% $ ) (0.9 )% Adjusted EBITDA Wheels $ 23.6 % $ 22.5 % Gunite 1.2 % 5.3 % Brillion Iron Works 14.2 % 6.3 % Imperial Group (311 ) (0.4 )% 5.0 % Corporate / Other (21,690 ) — % (20,719 ) — % Continuing Operations $ 8.7 % $ 8.2 % Bostrom Seating — — % (22 ) — % Fabco Automotive — — % — % Consolidated Total $ 8.7 % $ 8.5 % -more- ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (in thousands except per share data) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense, net (8,658 ) (8,400 ) (17,403 ) (16,740 ) Other income (loss), net (436 ) (279 ) INCOME (LOSS) BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (854 ) (4,443 ) INCOME TAX PROVISION (BENEFIT) (107 ) INCOME (LOSS) FROM CONTINUING OPERATIONS (841 ) (3,790 ) (4,835 ) DISCONTINUED OPERATIONS, NET OF TAX — — NET INCOME (LOSS) $ ) $ $ ) $ ) Weighted average common shares outstanding—basic Basic income (loss) per share – continuing operations $ ) $ $ ) $ ) Basic income (loss) per share – discontinued operations — — Basic income (loss) per share $ ) $ $ ) $ ) Weighted average common shares outstanding—diluted Diluted income (loss) per share – continuing operations $ ) $ $ ) $ ) Diluted income (loss) per share – discontinued operations — — Diluted income (loss) per share $ ) $ $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Foreign currency translation adjustments (28 ) (39 ) (147 ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ ) $ ) -more- ACCURIDE CORPORATION CONSOLIDATED ADJUSTED EBITDA (UNAUDITED) Three Months Ended June 30, (In thousands) Net income (loss) $ ) $ Income tax expense (benefit) (109 ) Interest expense, net Depreciation and amortization Restructuring, severance and other charges1 Other items related to our credit agreement2 Adjusted EBITDA $ $ Note: 1) For the three months ended June 30, 2012, Adjusted EBITDA represents net income before net interest expense, income tax expense, depreciation and amortization, plus $2.0 million in costs associated with restructuring items.For the three months ended June 30, 2011, Adjusted EBITDA represents net income before net interest expense, income tax benefit, depreciation and amortization, plus $0.8 million in costs associated with restructuring items. 2) Items related to our credit agreement refer to amounts utilized in the calculation of financial covenants in Accuride’s senior credit facility.For the three months ended June 30, 2012, items related to our credit agreement consisted of foreign currency losses and other income or expenses of $1.4 million.For the three months ended June 30, 2011, items related to our credit agreement consisted of foreign currency income and other income or expenses of $0.5 million. Six Months Ended June 30, (In thousands) Net loss $ ) $ ) Income tax expense Interest expense, net Depreciation and amortization Restructuring, severance and other charges1 Other items related to our credit agreement2 (955 ) Adjusted EBITDA $ $ Note: 1) For the six months ended June 30, 2012, Adjusted EBITDA represents net income before net interest expense, income tax expense, depreciation and amortization, plus $3.1 million in costs associated with restructuring items.For the six months ended June 30, 2011, Adjusted EBITDA represents net income before net interest expense, income tax expense, depreciation and amortization, plus $1.3 million in costs associated with restructuring items. 2) Items related to our credit agreement refer to amounts utilized in the calculation of financial covenants in Accuride’s senior credit facility.For the six months ended June 30, 2012, items related to our credit agreement consisted of foreign currency income and other income or expenses of $2.0 million.For the six months ended June 30, 2011, items related to our credit agreement consisted of foreign currency income and other income or expenses of $1.0 million. -more- ACCURIDE CORPORATION SEGMENT ADJUSTED EBITDA RECONCILIATION (UNAUDITED) Three Months Ended June 30, 2012 (In thousands) Income (loss) from Operations Depreciation and Amortization Other Adjusted EBITDA Wheels $ Gunite (1,875 ) Brillion Iron Works 30 Imperial Group (302 ) 25 (44 ) Corporate / Other (11,935 ) (10,304 ) Continuing Operations $ Bostrom — Fabco Automotive — Consolidated Total $ Three Months Ended June 30, 2011 (In thousands) Income (loss) from Operations Depreciation and Amortization Other Adjusted EBITDA Wheels $ Gunite 49 Brillion Iron Works 27 Imperial Group 29 Corporate / Other (9,920 ) (449 ) (9,992 ) Continuing Operations $ Bostrom — Fabco Automotive — Consolidated Total $ Six Months Ended June 30, 2012 (In thousands) Income (loss) from Operations Depreciation and Amortization Other Adjusted EBITDA Wheels $ Gunite (4,043 ) Brillion Iron Works 60 Imperial Group (821 ) 50 (311 ) Corporate / Other (23,627 ) (21,690 ) Continuing Operations $ Bostrom — Fabco Automotive — Consolidated Total $ -more- Six Months Ended June 30, 2011 (In thousands) Income (loss) from Operations Depreciation and Amortization Other Adjusted EBITDA Wheels $ Gunite Brillion Iron Works 57 Imperial Group 4 50 Corporate / Other (20,112 ) (1,265 ) (20,719 ) Continuing Operations $ Bostrom (112 ) 90 — (22 ) Fabco Automotive — Consolidated Total $ We define Adjusted EBITDA as our net income or loss before income tax expense or benefit, interest expense, net, depreciation and amortization, restructuring, severance, and other charges, impairment, and currency losses, net. Adjusted EBITDA has been included because we believe that it is useful for us and our investors to measure our ability to provide cash flows to meet debt service.Adjusted EBITDA should not be considered an alternative to net income (loss) or other traditional indicators of operating performance and cash flows determined in accordance with accounting principles generally accepted in the United States (“GAAP”).We present the table of Adjusted EBITDA because covenants in the agreements governing our material indebtedness contain ratios based on this measure on a quarterly basis.While Adjusted EBITDA is used as a measure of liquidity and the ability to meet debt service requirements, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculations. -more- ACCURIDE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (In thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer and other receivables Inventories, net Other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other current liabilities Total current liabilities LONG-TERM DEBT OTHER LIABILITIES STOCKHOLDERS’ EQUITY: Total stockholders’ equity TOTAL $ $ ###
